Title: From George Washington to Philippe-André-Joseph de Létombe, 27 August 1782
From: Washington, George
To: Létombe, Philippe-André-Joseph de


                  
                     Sir
                     Head Qtrs 27th Augst 1782
                  
                  I have to beg the Favor of your giving a Conveyance of the inclosed to the Marquis De Vaudriul.  
                  I had the Honor of your Letter of the 20th in two Days from its Date & forwarded to Phila., the Letters to the Minister of France & Count Rochambeau without Delay.  With Regard &a.
                  
               